Case 1:20-cv-02910-PAB-KMT Document 27 Filed 01/04/21 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02910-PAB-KMT

  B.C., a child by and through her mother, LEIGH ANN STONEFIELD,

         Plaintiff,

  v.

  ALAMOSA COUNTY SCHOOL DISTRICT, No. Re-11J, and
  AMY ORTEGA,

         Defendants.



                                       MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

        This matter is before the Court on plaintiff’s Unopposed Motion to Dismiss
  Defendant Amy Ortega [Docket No. 24].

         Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure permits a plaintiff to
  dismiss an action without a court order by filing . . . a notice of dismissal before the
  opposing party serves either an answer or a motion for summary judgment.” Despite
  Rule 41(a)(1)’s reference to the dismissal of an “action,” the weight of authority permits a
  dismissal of all claims pursuant to Rule 41(a)(1)(A) against fewer than all defendants.
  See Montoya v. FedEx Ground Package System, Inc., 614 F.3d 145, 148 (5th Cir.
  2010); Blaize-Sampeur v. McDowell, 2007 WL 1958909, at *2 (E.D.N.Y. June 29, 2007)
  (noting that, although the Second Circuit had previously stated otherwise, it had “since
  adopted the approach of the majority of courts in other circuits – that is, that Rule 41(a)
  does not require dismissal of the action in its entirety” and permits dismissal of all claims
  as to a single defendant). Furthermore, “[u]nless the notice or stipulation states
  otherwise, the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B). Here,
  however, the plaintiff requests dismissal with prejudice. Therefore, all claims asserted
  by plaintiff against Ms. Ortega were dismissed with prejudice as of the entry of the
  motion to dismiss [Docket No. 24]. No order of dismissal is necessary.


         DATED January 4, 2021.
